Citation Nr: 9913564	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-46 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to re-
open a claim for service connection for an acquired 
psychiatric condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
April 1946 and saw no combat.  For pension purposes, the 
veteran is rated 70 percent disabled due to an anxiety 
disorder.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied re-opening the 
veteran's claim for a psychiatric condition.  The Board notes 
that this matter was previously before the Board in March 
1998 and has returned following a Remand for additional 
development.  That development has not been completed; 
therefore, this matter is appropriately remanded to the RO.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The veteran canceled personal hearings scheduled for November 
1994 and June 1995.


REMAND

At the outset, paragraph #1 of the March 1998 remand 
specifically directed the RO's attention to the veteran's 
references to relevant psychiatric treatment, to include 
those records mentioned on pages number 2 and 3 of the 
remand.  On review of the record on appeal, it appears that 
the development actions are not complete.  The Board stresses 
that it has an obligation to ensure that its duty to assist 
has been met and regrets that this remand is necessary.  

The Board notes that the veteran has submitted numerous names 
of health care providers over the years with complete and 
incomplete addresses, however, the duty to assist is not 
unlimited.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.103(a) (1998); 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (VA shall assist 
a claimant in developing the facts pertinent to the claim); 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991).  Further, 
the Board emphasizes that its "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim".  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

Therefore, on review of the case file in conjunction with the 
Board's March 1998 Remand, it is apparent that the RO 
overlooked the March 1991 compensation or pension claim which 
refers to treatment received at various facilities and 
subsequent statements dated in May and June 1994 regarding 
treatment following separation from service.  A March 1991 
attachment to the veteran's claim reflects that he filed for 
Supplemental Security Income in 1978 and that Social Security 
benefits were approved in 1978.  The March 1991 attachment 
also reflects treatment at the Brooklyn VA outpatient clinic 
in 1970 and the Orlando VA outpatient clinic in 1977.  
Further, it appears that the RO did not request medical 
records from the Miami VA Medical Center for the correct time 
period, which according to the veteran's March 1991 
attachment, he was treated at the outpatient clinic in 1978.  
As these records may be material to the veteran's claim, the 
Board has determined that additional development is required.

Moreover, the RO's attention was directed to the veteran's 
March 1995 VA Form 9 with attachment and an August 1995 
statement which reflected the names and addresses of health 
care providers.  The Board observes that the lack of response 
by Dr. Barbara Sherry to the RO's request for medical records 
may be due to the fact that the request was not sent to the 
address affixed to her business card and submitted with the 
March 1995 substantive appeal.  Further, while the veteran 
did submit multiple VA Form 21-4142s, the case file is silent 
as to whether the RO attempted to obtain private medical 
records from Dr. Luis De LaTorre, 3400 SW Coral Way, Miami, 
Florida, or Dr. Juan Espinosa at 12900 NE 17th Avenue, Miami, 
Florida.  

The National Personnel Records Center in a VA Form 70-3101 
dated in September 1998 requested a more approximate date of 
treatment and the complete [name of the] organization 
assigned to at the times of treatment.  The Board notes that 
there is no response.  A VA Form 119 dated in October 1998 
reflects that "Mr. Lopez" was requesting the veteran's 
records from the Massachusetts VA Medical Center.  The case 
file is silent as to a response.  

Additionally, the Board notes that the United States Court of 
Appeals for the Federal Circuit has held that the United 
States Court of Appeals for Veterans Claims erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 
1998).  In Colvin, the Court adopted the following test with 
respect to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the VA is required to 
apply the standard articulated in 38 C.F.R. § 3.156(a).  This 
standard focuses on whether the new evidence (1) bears 
directly and substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  See Fossie v. Brown, 12 Vet. App. 1 
(1998).

In applying the provisions of section 3.156(a), the Court 
also held that the two-step analysis outlined in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), has been replaced 
with a three-step test.  Winters v. West, __Vet. App.__, No. 
97-2180, slip op. at 4 (Feb. 17, 1999) (explaining the 
holding in Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 
17, 1999)).  According to the Court, under the new Elkins/ 
Winters test, the Secretary has to first determine whether 
the appellant had presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Secretary had to determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) was well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary can then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Elkins and Winters, 
both supra.

To ensure full compliance with the laws and regulations 
governing finality of prior unappealed rating decision, and 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1. The RO should attempt to obtain those 
records identified on pages 3 and 4 of 
this remand.  Any records received 
should be incorporated into the claims 
folder.  If the search is 
unproductive, the RO should indicate 
so in its decision.

2. The RO should review the claims folder 
and ensure that the foregoing 
development actions have been 
conducted and completed in full.  If 
the development actions have not been 
completed, corrective actions should 
be implemented.  Stegall v. West, 11 
Vet. App. 268 (1998).

3. The RO should then determine whether, 
since the March 1979 rating decision, 
new and material evidence has been 
submitted to re-open a claim for 
service connection for an acquired 
psychiatric disorder, in light of 
Hodge, Winters and Elkins, all supra. 

4. If the determination remains adverse 
to the veteran, he and his 
representative should be furnished 
with a supplemental statement of the 
case and be given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

